Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 6-7, “a handle cover made of a metal material and configured to form a protruding upper surface of the handle” (Exr’s emphasis) is indefinite because (i) although stainless steel is disclosed as a possible material for the kettle “body,” no such example or best mode is disclosed for the material of the “handle cover,” and (ii) “a protruding upper surface” lacks a structural context with respect to which an “upper surface” might be said to “protrude.” The instances of “protruding” in claims 10 and 21 are attended by just enough structure to implicate a standard handle on the side kettle.
In claim 1, line 9, “a touch sensor in close contact with a rear surface of the
handle cover” (Exr’s emphasis) is indefinite. “Close contact” implies degrees of closeness at a point of contact, which appears to be a translation error; “close” should be deleted. And “a rear surface of the handle cover” lacks any orienting structural context (e.g., ‘front,’ ‘side,’ ‘top,’ ‘bottom’) with respect to which a “surface” might be identified as “rear.” “Rear” appears inappropriate. Claim 21 has the same deficiency.
Regarding claim 2, if the disclosed stainless steel “metal material” of the “body” is assumed to also be an example or best mode of the “metal material” of the “handle cover,” a “handle cover” sturdy enough to secure the handle on the side of a kettle (claim 3) would appear to be incapable of the recited “deformation” caused by finger pressure on a “touch sensor.” Hence the nature of the “handle cover’s” “metal material” is unclear. Claim 22 is similarly unclear.
In claim 3, “the handle cover has an open lower surface” is unclear because the lower/bottom side of the handle cover has no “surface.” Also see claims 10 and 19. 
Claims 15 and 16 each recite “a handle deco” (Exr’s emphasis), which appears to be another translation lapse because “deco” is, to the examiner’s knowledge, not a term of art, and it is not defined in the specification.
Claim 1 recites “a touch sensor in… contact with a rear surface of the handle cover.”  Claim 4 recites “a touch PCB… in contact with an upper surface of the handle cover” (Exr’s emphasis both). These specify two distinct surfaces of the “handle cover”; however, the “touch sensor” is part of the “touch PCB,” and they are therefore together placed against the same surface of “handle cover,” indicating that either one of claims 21 and 23 is in error, or the claims call the same “surface” different names. Claims 21 and 23 contain the same inconsistency.
The examiner politely requests that Applicant rewrite the claims and specification in consistent, idiomatic English.
Allowable Subject Matter
Claims 1-24 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	9/21/22